Bijur, J. (concurring).
I concur also on the ground that the limitation placed upon the defendant’s form of contract: “ This order is subject to acceptance or rejection by a properly authorized officer of the company ” manifestly had reference only to contracts negotiated by persons other than officers of the company — salesman for example, and that read in the light of common sense and the ordinary experience of mankind, the stress is to be laid not on the words “ properly authorized ” but on the word “ officer ” as distinguished from salesman or mere employee. Rosenkranz was an officer of the company, and is shown from the previous correspondence and the circumstances of the case, to have been permitted to have all the appearance of being, if he was not actually, “ a properly authorized officer.”
Judgment reversed and new trial ordered, with costs to appellants to abide event.